Order dismissing the complaint for insufficiency reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendants to answer within ten days from the entry of the order herein. It seems to be conceded that plaintiffs have stated a cause of action at law for Harman’s alleged deceit regarding the $10,750 which was paid for making the loan. The further allegations suffice to show that the codefendant, Wicksman, is Harman’s “ dummy ” and that Harman is the real holder and owner of said judgment. In these circumstances, an action in equity is pleaded to restrain the defendants from collecting said judgment by execution; and it may be that equity, giving full relief, will require the execution and delivery of the satisfaction piece of said judgment. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.